NOS. 12-22-00005-CR
                                          12-22-00006-CR

                             IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

KIRKLAND LAMAR WARREN,                                 §       APPEALS FROM THE 114TH
APPELLANT

V.                                                     §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                               §       SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
        Kirkland Lamar Warren appeals his convictions for possession of a controlled substance
and aggravated assault with a deadly weapon. In three issues, Appellant argues that the evidence
is insufficient, he is entitled to a new punishment trial, and his court cost assessment is illegal.
We affirm the convictions, modify the judgments to correct errors, and reverse and remand for a
new punishment trial and court cost assessment.


                                               BACKGROUND
        Appellant was charged with manufacture or delivery of methamphetamine in an amount
of four grams or more but less than 200 grams 1 and aggravated assault with a deadly weapon, 2
each enhanced by two previous consecutive felony convictions. He pleaded “not guilty,” and the
matter proceeded to a bench trial.

        1
         A first-degree felony punishable, with the alleged enhancements, by imprisonment for a term of life, or
not more than ninety-nine years or less than twenty-five years. See TEX. HEALTH & SAFETY CODE ANN.
§§ 481.102(6) (West Supp. 2021), 481.112(a), (d) (West 2017); TEX. PENAL CODE ANN. § 12.42(d) (West 2019).

        2
           A second-degree felony as alleged punishable, with the alleged enhancements, by imprisonment for a
term of life, or not more than ninety-nine years or less than twenty-five years. See TEX. PENAL CODE ANN.
§ 22.02(a)(2), (b) (West Supp. 2021); n.12.42(d).
        At trial, the evidence showed that Jeana Dunbar called 911 and reported Appellant was
torturing her because he thought she stole his money. When Smith County sheriff’s deputies
arrived, Dunbar said that Appellant poured gasoline on her while she was asleep in bed and she
believed her life was in danger. When the deputies contacted Appellant, he invited them into the
house, which contained an overwhelming odor of gasoline that grew stronger as they approached
the bedroom. In the bedroom, they found a mattress wet with gasoline, a shotgun, a glass pipe,
and a bag of methamphetamine. Appellant claimed possession of the methamphetamine and
admitted to pouring gasoline on Dunbar because he wanted to “put the fear in her” and “teach
her a lesson” for taking his money.
        Ultimately, the trial court found Appellant “guilty” of aggravated assault with a deadly
weapon and the lesser included offense of possession of a controlled substance in an amount of
four grams or more but less than 200 grams. 3 The court further found that Appellant used or
exhibited a deadly weapon, namely the firearm, in the commission of the latter offense.
Appellant pleaded “true” to the enhancement paragraphs.                      The judgments reflect that his
punishment was assessed at imprisonment for a term of forty years in each case. This appeal
followed.


                                          EVIDENTIARY SUFFICIENCY
        In Appellant’s first issue, he asserts that the evidence is insufficient to support his
conviction.
Standard of Review and Applicable Law
        The Jackson v. Virginia4 legal sufficiency standard is the only standard that a reviewing
court should apply in determining whether the evidence is sufficient to support each element of a
criminal offense that the state is required to prove beyond a reasonable doubt. See Brooks v.
State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010). Legal sufficiency is the constitutional
minimum required by the Due Process Clause of the Fourteenth Amendment to sustain a
criminal conviction. See Jackson, 443 U.S. at 315-16, 99 S. Ct. at 2686-87; see also Escobedo
v. State, 6 S.W.3d 1, 6 (Tex. App.—San Antonio 1999, pet. ref’d). The standard for reviewing a

         3
           With the enhancement paragraphs, the lesser included offense is likewise punishable by imprisonment for
a term of life, or not more than ninety-nine years or less than twenty-five years. See TEX. HEALTH & SAFETY CODE
ANN. § 481.115(a), (d) (West Supp. 2021); TEX. PENAL CODE ANN. § 12.42(d).
        4
            443 U.S. 307, 315-16, 99 S. Ct. 2781, 2786-87, 61 L. Ed. 2d 560 (1979).


                                                          2
legal sufficiency challenge is whether any rational trier of fact could have found the essential
elements of the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 320, 99 S. Ct. at
2789; see also Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993). The evidence is
examined in the light most favorable to the verdict. See Jackson, 443 U.S. at 320, 99 S. Ct. at
2789; Johnson, 871 S.W.2d at 186. This requires the reviewing court to defer to the jury’s
credibility and weight determinations, because the jury is the sole judge of the witnesses’
credibility and the weight to be given their testimony. Brooks, 323 S.W.3d at 899; see Jackson,
443 U.S. at 319, 99 S. Ct. at 2789. A “court faced with a record of historical facts that supports
conflicting inferences must presume—even if it does not affirmatively appear in the record—that
the trier of fact resolved any such conflicts in favor of the prosecution, and must defer to that
resolution.” Jackson, 443 U.S. at 326, 99 S. Ct. at 2793.
       The sufficiency of the evidence is measured against the offense as defined by a
hypothetically correct jury charge. See Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.
1997). Such a charge would include one that “accurately sets out the law, is authorized by the
indictment, does not unnecessarily increase the state’s burden of proof or unnecessarily restrict
the state’s theories of liability, and adequately describes the particular offense for which the
defendant is tried.” Id.
       To prove Appellant guilty of possession of a controlled substance in this case, the State
was required to prove that he knowingly or intentionally possessed methamphetamine in an
amount of four grams or more but less than 200 grams. See TEX. HEALTH & SAFETY CODE
§ 481.115(a), (d) (West Supp. 2021). To prove him guilty of aggravated assault with a deadly
weapon, the State was required to prove that he intentionally or knowingly threatened Dunbar
with imminent bodily injury by pouring gasoline on her and used or exhibited a deadly weapon,
namely gasoline, during the assault’s commission. See TEX. PENAL CODE ANN. § 22.02(a)(2), (b)
(West Supp. 2021).
Analysis
       Without citations to the record or application of law to the facts of this case, Appellant
concludes that the evidence is insufficient to sustain the trial court’s verdicts. An appellant’s
brief must contain a clear and concise argument for the contentions made, with appropriate
citations to authorities and the record. TEX. R. APP. P. 38.1(i). An appellant waives an issue on
appeal if he fails to adequately brief that issue by not providing supporting arguments,



                                                3
substantive analysis, and appropriate citations to authorities and the record. Chaves v. State, 630
S.W.3d 541, 555 (Tex. App.—Houston [1st Dist.] 2021, no pet.) (citing Lucio v. State, 351
S.W.3d 878, 896-97 (Tex. Crim. App. 2011); Busby v. State, 253 S.W.3d 661, 673 (Tex. Crim.
App. 2008); Cardenas v. State, 30 S.W.3d 384, 393 (Tex. Crim. App. 2000) (defendant
inadequately briefed complaint where he neglected to present argument with citation to
appropriate authority)); see also Ray v. State, 176 S.W.3d 544, 553 n.7 (Tex. App.—Houston
[1st Dist.] 2004, pet. ref’d).
           An appellate court has no obligation to construct and compose issues, facts, and
arguments with appropriate citations to authorities and the record for an appellant. See Wolfe v.
State, 509 S.W.3d 325, 343 (Tex. Crim. App. 2017); Busby, 253 S.W.3d at 673. A brief that
fails to apply the law to the facts does not comply with Texas Rule of Appellate Procedure 38.1
and presents nothing for our review. See Swearingen v. State, 101 S.W.3d 89, 100 (Tex. Crim.
App. 2003). Although Appellant has waived his first issue, we will consider it in the interest of
justice.
           At trial, Smith County Sheriff’s Office dispatcher Amber Wallace sponsored a recording
of Dunbar’s 911 call. On the recording, Dunbar speaks in a low, rushed voice and stutters as she
tells the dispatcher that she is being tortured by “Kirk Warren” and must end the call quickly
before he returns.
           Former Smith County Sheriff’s Deputy Josh Hill testified that he responded to Dunbar’s
call. When he arrived at the residence, Dunbar was “hanging out the window waving [him]
down.” Appellant exited the residence and contacted Hill. A few minutes later, an observably
distressed Dunbar exited the residence yelling, cursing, and saying that Appellant was torturing
her and poured gasoline on her. Both subjects displayed very dilated pupils, which often
indicates that a person is under the influence of narcotics. Two more deputies arrived and spoke
with Dunbar, leaving Appellant with Hill.
           Appellant entered the residence and began telling Deputy Hill that Dunbar took his relief
fund money in the approximate sum of $10,000.00. In an ashtray in the living room, Hill saw an
object that he believed to be a glass crack cocaine pipe. The smell of gasoline in the residence
was overwhelming. When Hill inquired about the smell, Appellant said that he poured gasoline
on the bed to scare Dunbar because she took his money. Because Hill smelled the odor of
gasoline on Dunbar, he asked Appellant whether he poured any gasoline on her. Appellant



                                                   4
admitted that he did so but only because he wanted to “put the fear in her” and “teach her a
lesson.” Under these circumstances, the gasoline could cause serious bodily injury or death
because of its extreme flammability.
       Because Appellant’s body language told Deputy Hill that he wanted to go to the
bedroom, for officer safety, Hill motioned for the other deputies to assist him. When Appellant
walked into the bedroom, he immediately grabbed a shotgun. Hill quickly took the gun and
handed it to another deputy. On the bedroom floor, Hill saw a clear bag containing a substance
he believed to be methamphetamine and a glass pipe with a rounded bulb, which is primarily
used to smoke methamphetamine.         Appellant admitted that he smoked methamphetamine
minutes before the police arrived.
       Smith County Sheriff’s Deputy Joshua Cox testified that he and Deputy John McLean
were dispatched to the residence where they were greeted by a very excited Dunbar who smelled
strongly of gasoline. McLean spoke with Dunbar, and then the deputies joined Deputy Hill at his
request. Inside the residence, Cox saw a narcotics pipe in an ashtray and smelled a strong
gasoline odor. He went to the bedroom, took the shotgun from Hill, removed a chambered shell,
and handed the gun to McLean.
       Inside the bedroom, Cox observed a mattress with a stain and an overwhelming odor of
gasoline. He further observed a clear plastic baggy containing a crystalline substance and a glass
pipe on the floor. Appellant was at first hesitant to claim ownership of the methamphetamine but
then said he claimed it even though not all of it belonged to him. In a few minutes, Cox became
lightheaded from the fumes in the bedroom. The room also contained exposed wiring, which,
combined with the gasoline and the size and disheveled state of the room, was a safety concern.
       McLean sponsored a video of the events recorded by his body camera. In the video,
Dunbar approaches the deputies exclaiming her gratitude that they are there. She says that she
works with Appellant and filed for a “disaster thing” for him. Appellant, high on “ice,” began
“schizzing” and accused Dunbar of taking his money. He was torturing her and poured gasoline
on her while she was in bed asleep. She wanted to leave because her life was in danger.
       Later in the video, the deputies walk to the house to assist Deputy Hill. Appellant and the
deputies enter the house and walk toward the bedroom, outside of which Deputy Cox passes the
shotgun to Deputy McLean. Appellant exits the bedroom and approaches McLean with his arms
outstretched. McLean places him in handcuffs and informs him that he is being detained.



                                                5
Appellant has a conversation with McLean in which he admits to smoking methamphetamine the
previous night and states, “I’m guilty of all—everything they got.” He responds affirmatively
when McLean asks, “You’ll take possession of everything back there? The gun, the drugs,
you’re just going to claim it all?” He repeats, “I’m guilty” and asks McLean, “If there was such
thing as mercy, would y’all grant it?” McLean takes Appellant outside, where his body camera
records a conversation between Appellant and Hill in which Hill asks, “Is it really worth
covering her in gasoline?” Appellant does not deny the act. He later asks, “Would it do any
good if I use the word ‘please?’” Dunbar can be heard in the background telling someone, “He
was trying to set me on fire, but the lighter wouldn’t work.”
       DPS forensic scientist Micaela Steward testified that she scientifically analyzed the
substance in the baggy and determined that it was 4.98 grams of methamphetamine. The
methamphetamine, methamphetamine pipe, shotgun, and ammunition were admitted into
evidence.
       In the light most favorable to the trial court’s verdict, the evidence shows that Appellant
intentionally possessed 4.98 grams of methamphetamine. Therefore, we conclude that the court
was rationally justified in finding, beyond a reasonable doubt, that Appellant committed
possession of a controlled substance in an amount of four grams or more but less than 200 grams.
See TEX. HEALTH & SAFETY CODE § 481.115(a), (d); Jackson, 443 U.S. at 319, 99 S. Ct. at 2789;
see also Brooks, 323 S.W.3d at 899. Furthermore, in the light most favorable to the trial court’s
verdict, the evidence shows that Appellant intentionally threatened Dunbar with imminent bodily
injury by pouring gasoline on her and used a deadly weapon, namely gasoline, during the
assault’s commission. Therefore, we conclude that the court was rationally justified in finding,
beyond a reasonable doubt, that Appellant committed aggravated assault with a deadly weapon.
See TEX. PENAL CODE ANN. § 22.02(a)(2), (b); Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; see
also Brooks, 323 S.W.3d at 899. For these reasons, we overrule Appellant’s first issue.


                              UNRELIABLE PUNISHMENT RECORD
       In Appellant’s second issue, he argues that he is entitled to a new trial on punishment
because the punishment record is unreliable and cannot be corrected. Before filing his brief,
Appellant filed a motion to abate for correction of inaccuracies in volume six of the reporter’s
record, which consists of the punishment phase of trial. Substitute court reporter Beverly E.



                                                 6
Dixon prepared volume six, and Appellant’s counsel represented that it appears inaccurate. In a
letter responding to the motion to abate, the State agreed that a reasonable question existed as to
the volume’s accuracy and consequently did not object to our granting the motion. This Court
ordered the trial court to conduct a hearing and make written findings of fact as to whether the
volume contains inaccuracies, and if so, what corrections should be made. We further ordered
that if the court found the volume to be inaccurate, it should order the court reporter to conform
the volume to what occurred and file certified corrections with this Court.
       After a hearing, the trial court made the following pertinent findings: (1) Appellant timely
requested preparation of the reporter’s record, (2) any error in the transcript or missing portion of
the transcript is not a result of any act or omission of Appellant or the State, (3) the parties and
the court agreed that volume six is so filled with errors as to render it unusable and wholly
unreliable, (4) volume six contains the sentencing portion of the trial, during which the parties
called one or more witnesses, (5) in accordance with Dixon’s testimony, there are no recordings,
notes, or other means by which to create an accurate transcript and thus no basis to believe that
Dixon or another reporter could correct and file a new record if so ordered, and (6) the missing
portion of the record is of such a nature that the parties cannot reasonably be expected to
stipulate to the correct contents of its erroneous portion, nor can the court on its own recollection
recreate the record.
       Appellant now argues that he is entitled to a new punishment trial, and the State agrees.
An appellant is entitled to a new trial

         (1) if the appellant has timely requested a reporter’s record;

         (2) if, without the appellant’s fault, a significant exhibit or a significant portion of the court
             reporter’s notes and records has been lost or destroyed or—if the proceeding were
             electronically recorded—a significant portion of the recording has been lost or destroyed
             or is inaudible;

         (3) if the lost, destroyed, or inaudible portion of the reporter’s record, or the lost or destroyed
             exhibit, is necessary to the appeal’s resolution; and

         (4) if the lost, destroyed or inaudible portion of the reporter’s record cannot be replaced by
             agreement of the parties, or the lost or destroyed exhibit cannot be replaced either by
             agreement of the parties or with a copy determined by the trial court to accurately
             duplicate with reasonable certainty the original exhibit.




                                                         7
TEX. R. APP. P. 34.6 (f). “[D]epriving a defendant of part of the statement of facts to which he is
entitled results in a new trial.” Perez v. State, 824 S.W.2d 565, 567 (Tex. Crim. App. 1992).
       As the trial court’s findings reflect, all four of Rule 34.6(f)’s criteria have been met.
Appellant timely requested the reporter’s record, and volume six comprised the entirety of the
testimony, evidence, and argument presented during the punishment trial. The pleadings and
judgments indicate that the State sought deadly weapon findings and penalty range
enhancements. It is undisputed that volume six contains inaccurate representations of what
transpired during Appellant’s punishment trial. The inaccuracies arose through no fault of either
party, and the parties cannot stipulate or agree to the contents of the record for the appeal.
Without an accurate record of what transpired during the punishment trial, neither appellate
counsel nor this Court can determine whether error exists in the judgments. Consequently, the
only appropriate remedy is a new punishment trial. See id.; see also Gonzales v. State, Nos. 12-
21-00239-CR, 12-21-00240-CR, 2022 WL 3268014, at *2 (Tex. App.—Tyler Aug. 10, 2022, no
pet. h.) (mem. op., not designated for publication). We sustain Appellant’s second issue.


                                  ILLEGAL COURT COST ASSESSMENT
       In Appellant’s third issue, he argues that the trial court erred by assessing court costs in
both cases. The State concedes the error but argues that the issue is not ripe for our review
because Appellant is entitled to a new punishment hearing and, therefore, the amount of court
costs has not been finalized because additional court costs might be incurred. We agree that our
modification of the court costs to any particular amount might be premature, but this does not
prevent us from deciding the issue of whether the trial court erred by assessing duplicate court
costs and, if so, remanding for a proper court cost assessment.
       The code of criminal procedure provides as follows:

         (a) In a single criminal action in which a defendant is convicted of two or more offenses or of
         multiple counts of the same offense, the court may assess each court cost or fee only once
         against the defendant.

         (b) In a criminal action described by Subsection (a), each court cost or fee the amount of which
         is determined according to the category of offense must be assessed using the highest category
         of offense that is possible based on the defendant’s convictions.




                                                        8
TEX. CODE CRIM. PROC. ANN. art. 102.073(a), (b) (West 2018). In this context, we construe the
phrase “[i]n a single criminal action” to mean in a single trial or plea proceeding. Hurlburt v.
State, 506 S.W.3d 199, 203 (Tex. App.—Waco 2016, no pet.).
       The record in this case shows that the allegations and evidence of both offenses were
presented in a single plea proceeding, or “criminal action.” See id. Therefore, the trial court was
authorized to assess each court cost and fee only once against Appellant. See TEX. CODE CRIM.
PROC. ANN. art. 102.073(a). However, each case’s bill of costs lists many of the same fees. We
conclude that the trial court erred by assessing each of these fees twice against Appellant. See id.
Accordingly, we sustain Appellant’s third issue.


                                            JUDGMENT ERRORS
       Based on the record before us, we observe that errors not raised by Appellant exist in the
judgments. First, the judgment in trial court cause number 114-1929-20 reflects that the
punishment in that case was assessed by a jury, but the record indicates it was assessed by the
judge. Next, the judgment in cause number 114-1928-20 reflects that the deadly weapon in that
case was gasoline, but the State alleged it was a firearm, and the trial court so found.
       Furthermore, the judgment in cause number 114-1928-20 incorrectly reflects that the
offense of conviction in that case—possession of a controlled substance in an amount of four
grams or more but less than 200 grams—is a first-degree felony. In pertinent part, the possession
statute provides as follows:

         (a) Except as authorized by this chapter, a person commits an offense if the person knowingly
             or intentionally possesses a controlled substance listed in Penalty Group 1 or 1-B, unless
             the person obtained the substance directly from or under a valid prescription or order of a
             practitioner acting in the course of professional practice.

             ....

         (d) An offense under Subsection (a) is a felony of the second degree if the amount of the
             controlled substance possessed is, by aggregate weight, including adulterants or dilutants,
             four grams or more but less than 200 grams.



TEX. HEALTH & SAFETY CODE § 481.115(a).                    Thus, the offense of which Appellant was
convicted is a second-degree felony. See id.




                                                       9
       Finally, the judgment in cause number 114-1929-20 incorrectly reflects that the offense
in that case—aggravated assault with a deadly weapon—is a first-degree felony. In pertinent
part, the aggravated assault statute provides as follows:


         (a) A person commits an offense if the person commits assault as defined in § 22.01 and the
             person:
             (1) causes serious bodily injury to another, including the person’s spouse; or
             (2) uses or exhibits a deadly weapon during the commission of the assault.
         (b) An offense under this section is a felony of the second degree, except that the offense is a
             felony of the first degree if:
             (1) the actor uses a deadly weapon during the commission of the assault and causes
             serious bodily injury to a person whose relationship to or association with the defendant is
             described by Section 71.0021(b) 71.003, or 71.005, Family Code[.]


TEX. PENAL CODE ANN. § 22.02(a)(2), (b). The indictment in cause number 114-1929-20 does
not allege either that Appellant caused serious bodily injury or that he had a family, household,
or dating relationship with Dunbar. Therefore, only Section 22.02(a)(2) applies here, and the
offense is a second-degree felony. See id.
       We have the authority to correct a trial court’s judgment to make the record speak the
truth when we have the necessary data and information. Asberry v. State, 813 S.W.2d 526, 529
(Tex. App.—Dallas 1991, pet. ref’d). Our authority to reform an incorrect judgment is not
dependent on the request of any party. Rhoten v. State, 299 S.W.3d 349, 356 (Tex. App.—
Texarkana 2009, no pet.). Because we have the necessary data and information to correct the
“degree of offense,” “findings on deadly weapon” and “punishment assessed by” portions of the
judgments here, we conclude that the judgment in cause number 114-1929-20 should be
modified to reflect that the judge assessed the punishment, the judgment in cause number 114-
1928-20 should be modified to reflect that the deadly weapon is a firearm, and both judgments
should be modified to reflect that the offenses are second-degree felonies. See Asberry, 813
S.W.2d at 529; TEX. R. APP. P. 43.2(b).


                                                DISPOSITION
       Having overruled Appellant’s first issue and sustained his second and third issues, we
modify the trial court’s judgments to reflect that he was convicted of second-degree felony
offenses, modify the judgment in trial court cause number 114-1929-20 to reflect that the judge
assessed the punishment, modify the judgment in trial court cause number 114-1928-20 to reflect



                                                       10
that the deadly weapon is a firearm, affirm the judgments as modified with respect to
Appellant’s guilt, reverse the judgments with respect to the punishments and court costs
imposed, and remand for a new punishment trial and court cost assessment in accordance with
this opinion.
                                                                JAMES T. WORTHEN
                                                                   Chief Justice


Opinion delivered September 22, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                         11
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       SEPTEMBER 22, 2022


                                        NO. 12-22-00005-CR


                                KIRKLAND LAMAR WARREN,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-1928-20)

                        THIS CAUSE came to be heard on the oral arguments, appellate record
and briefs filed herein, and the same being considered, because it is the opinion of this Court that
there was error in the judgment of the court below, it is ORDERED, ADJUDGED and
DECREED by this Court that the judgment be modified to reflect that Appellant was convicted
of a second-degree felony offense and the deadly weapon is a firearm, the judgment is affirmed
as modified with respect to Appellant’s guilt, the judgment is reversed with respect to
Appellant’s punishment and court costs, the cause is remanded to the trial court for a new
punishment trial and court cost assessment, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       SEPTEMBER 22, 2022


                                        NO. 12-22-00006-CR


                                KIRKLAND LAMAR WARREN,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-1929-20)

                        THIS CAUSE came to be heard on the oral arguments, appellate record
and briefs filed herein, and the same being considered, because it is the opinion of this Court that
there was error in judgment of the court below, it is ORDERED, ADJUDGED and DECREED
by this Court that the judgment be modified to reflect that Appellant was convicted of second-
degree felony offense and the judge assessed the punishment, the judgment is affirmed as
modified with respect to Appellant’s guilt, the judgment is reversed with respect to Appellant’s
punishment and court costs, the cause is remanded to the trial court for a new punishment trial
and court cost assessment, and that this decision be certified to the court below for observance.
                    James T. Worthen, Chief Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.